DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 ends in a comma instead of a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 28, 30, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6 and 13 of U.S. Patent No. 10,394,848. Although the claims at issue are not identical, they are not patentably distinct from each other.  It would have been obvious to one of ordinary skill in the art to implement the method of the Patent in a system and a medium.  One would have been motivated to do so in order to implement the process using generic computer components. It is noted that the concept of z-ordering is the equivalent to interleaving of respective data bits based on the filed specification.  Also, the storing the plurality of entries and the metadata is what allows for the result of reducing a number of storage locations based on the filed specification.  
Current Application
US Patent No 10,394,848
A system, comprising: 
at least one processor; and 
a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement a data warehouse service, the data warehouse service configured to: 











receive, via an interface of the data warehouse service, a selection of two or more columns of a plurality of columns of a table stored at the data warehouse service to use to order the plurality of columns of the table across a plurality of storage locations; 

apply a z-ordering to the selected two or more columns to order the plurality of columns of the table across the plurality of storage locations; and 








reduce a number of the storage locations to be read to perform a query to the table received at the data warehouse service according to the ordering of the plurality of columns of the table as determined by the application of the z-ordering to the selected two or more columns of the table. 
5. A method, comprising: performing, by one or more computing devices: 
13. The method of claim 5, wherein the one or more computing devices are part of a larger collection of computing devices implementing a data warehouse cluster storing data for one or more clients in a distributed database system, wherein the one or more computing devices together implement a compute node of the data warehouse cluster, and wherein said identifying the at least two columns of the plurality of columns of the relational database table, comprises receiving an indication of client-selected columns as the at least two identified columns.
identifying at least two columns of a plurality of columns of a relational database table; 


generating a multi-column index for the relational database table based, at least in part, on an interleaving of respective data bits for selectivity from respective portions of respective data values from the identified at least two columns, wherein said multi-column index provides a respective index value for each of a plurality of entries of the relational database table; 
storing the plurality of entries of the relational database table to persistent storage in sorted order according to the respective index value for each entry; and storing metadata indicating multi-column index value ranges corresponding to the index values of the respective entries stored in the persistent storage.

Claim 28
Claim 6
30. A method, comprising:
receiving, via an interface of a data warehouse service, 







a selection of two or more columns of a plurality of columns of a table stored at the data warehouse service to use to order the plurality of columns of the table across a plurality of storage locations;
3
applying, by the data warehouse service, a z-ordering to the selected two or more columns to order the plurality of columns of the table across the plurality of storage locations; and


reducing, by the data warehouse service, a number of the storage locations to be read to perform a query to the table received at the data warehouse service according to the ordering of the plurality of columns of the table as determined by the application of the z-ordering to the selected two or more columns of the table.

5. A method, comprising: performing, by one or more computing devices: 
13. The method of claim 5, wherein the one or more computing devices are part of a larger collection of computing devices implementing a data warehouse cluster storing data for one or more clients in a distributed database system, wherein the one or more computing devices together implement a compute node of the data warehouse cluster, and wherein said identifying the at least two columns of the plurality of columns of the relational database table, comprises receiving an indication of client-selected columns as the at least two identified columns.
identifying at least two columns of a plurality of columns of a relational database table; 


generating a multi-column index for the relational database table based, at least in part, on an interleaving of respective data bits for selectivity from respective portions of respective data values from the identified at least two columns, wherein said multi-column index provides a respective index value for each of a plurality of entries of the relational database table; 
storing the plurality of entries of the relational database table to persistent storage in sorted order according to the respective index value for each entry; and storing metadata indicating multi-column index value ranges corresponding to the index values of the respective entries stored in the persistent storage.

Claim 35
Claim 6
37. One or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:
receiving, via an interface of a data warehouse service, a selection of two or more columns of a plurality of columns of a table stored at the data warehouse service to use to order the plurality of columns of the table across a plurality of storage locations;






applying, by the data warehouse service, a z-ordering to the selected two or more columns to order the plurality of columns of the table across the plurality of storage locations; and


reducing, by the data warehouse service, a number of the storage locations to be read to perform a query to the table received at the data warehouse service according to the ordering of the plurality of columns of the table as determined by the application of the z-ordering to the selected two or more columns of the table.

5. A method, comprising: performing, by one or more computing devices: 
13. The method of claim 5, wherein the one or more computing devices are part of a larger collection of computing devices implementing a data warehouse cluster storing data for one or more clients in a distributed database system, wherein the one or more computing devices together implement a compute node of the data warehouse cluster, and wherein said identifying the at least two columns of the plurality of columns of the relational database table, comprises receiving an indication of client-selected columns as the at least two identified columns.
identifying at least two columns of a plurality of columns of a relational database table; 


generating a multi-column index for the relational database table based, at least in part, on an interleaving of respective data bits for selectivity from respective portions of respective data values from the identified at least two columns, wherein said multi-column index provides a respective index value for each of a plurality of entries of the relational database table; 
storing the plurality of entries of the relational database table to persistent storage in sorted order according to the respective index value for each entry; and storing metadata indicating multi-column index value ranges corresponding to the index values of the respective entries stored in the persistent storage.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2010/0185692 to Zhang et al (hereafter Zhang).

Referring to claim 23, Zhang discloses a system (see Fig 4), comprising: 
at least one processor [server 404] (see Fig 4; [0049]; and [0052]); and 
a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement a data warehouse service (see [0049]; and Fig 4), the data warehouse service configured to: 
receive, via an interface of the data warehouse service (see Fig 4; [0050]; and [0001]), a selection of two or more columns of a plurality of columns of a table stored at the data warehouse service to use to order the plurality of columns of the table across a plurality of storage locations (see [0001]; [0005]; [0025]; [0026]; and [0050], lines 7-8 – The data set can have a plurality of elements in N dimensions. Each column of the database can be referred to as a dimension. An index to the data set is constructed on a subset of columns, called the sorting key.); 
apply a z-ordering to the selected two or more columns to order the plurality of columns of the table across the plurality of storage locations (see [0019]; [0018]; [0025]; and [0026] – Applying z-ordering to create a z-address. The z-address is used to sort the data in the data set.); and 
reduce a number of the storage locations to be read to perform a query to the table received at the data warehouse service according to the ordering of the plurality of columns of the table as determined by the application of the z-ordering to the selected two or more columns of the table (see [0031]; [0033]; [0034]; and [0036] – Since data is sorted by z-address in a UB-tree, every node in the UB-tree, leaf or inner node covers (or maps into) a Z-interval. Whether to search a sub-tree in the UB-tree is determined by the intersection between the query box and the Z-interval covered by the root of the sub-tree. Once known, all the data points between a begin point and an end point can be retrieved as output without checking them individually.). 
	 Referring to claim 24, Zhang discloses the system of claim 23, wherein the data warehouse service is further configured to:
receive at the data warehouse service the query from a client [computing device 414] (Zhang: see [0051] – The plurality of servers can be connected to a computing device 414 that is configured to enable a range-query box 413 contained within the data set to be selected. For example, a user may use a personal computer to perform a search. The computing device is configured to select a range-query box based on the user search parameters entered using the computing device.); and
return a result of the query to the client [output] generated from the performance of the query (Zhang: see [0036] and [0051] – There is an advantage of knowing the beginning and the ending points of the maximum Z-intervals for processing a range query using UB-trees. Once known, all the data points between a begin point and an end point can be retrieved as output without checking them individually).
Referring to claim 25, Zhang discloses the system of claim 23, wherein to reduce the number of storage locations to read to perform the query to the table, the data warehouse service is configured to determine one or more storage locations not to read to perform the query (Zhang: see [0034] – Whether to search a sub-tree in the UB-tree is determined by the intersection between the query box and the Z-interval covered by the root of the sub-tree. If they intersect, the sub-tree has to be searched; otherwise, the sub-tree is pruned from the search.).
Referring to claim 26, Zhang discloses the system of claim 25, where the determination of the one or more storage locations not to read is based, at least in part, on minimum or maximum values collected for the two or more columns (Zhang: see [0031]-[0034] – Using range queries on UB-tree.).
Referring to claim 27, Zhang discloses the system of claim 23, wherein the table is an existing table accessible by the data warehouse service (Zhang: see [0038]; and [0050]).
Referring to claim 28, Zhang discloses the system of claim 23, wherein at least one of the two or more columns is compressed according to an order preserving compression technique (Zhang: see [0019] – The space filling curve transforms the high dimensional space into a one-dimensional space. For example, with the Z-curve, the data items are ordered in the order of the z-curve or z-order.).
Referring to claim 29, Zhang discloses the system of claim 23, wherein the table is stored in a columnar format by the data warehouse service (Zhang: see [0038]).
Referring to claim 30, Zhang discloses a method, comprising:
receiving, via an interface of the data warehouse service (see Fig 4; [0050]; and [0001]), a selection of two or more columns of a plurality of columns of a table stored at the data warehouse service to use to order the plurality of columns of the table across a plurality of storage locations (see [0001]; [0005]; [0025]; [0026]; and [0050], lines 7-8 – The data set can have a plurality of elements in N dimensions. Each column of the database can be referred to as a dimension. An index to the data set is constructed on a subset of columns, called the sorting key.); 
applying, by the data warehouse service, a z-ordering to the selected two or more columns to order the plurality of columns of the table across the plurality of storage locations (see [0019]; [0018]; [0025]; and [0026] – Applying z-ordering to create a z-address. The z-address is used to sort the data in the data set.); and 
reducing, by the data warehouse service, a number of the storage locations to be read to perform a query to the table received at the data warehouse service according to the ordering of the plurality of columns of the table as determined by the application of the z-ordering to the selected two or more columns of the table (see [0031]; [0033]; [0034]; and [0036] – Since data is sorted by z-address in a UB-tree, every node in the UB-tree, leaf or inner node covers (or maps into) a Z-interval. Whether to search a sub-tree in the UB-tree is determined by the intersection between the query box and the Z-interval covered by the root of the sub-tree. Once known, all the data points between a begin point and an end point can be retrieved as output without checking them individually.). 
Referring to claim 31, Zhang discloses the method of claim 30, further comprising:
receiving at the data warehouse service the query from a client [computing device 414] (Zhang: see [0051] – The plurality of servers can be connected to a computing device 414 that is configured to enable a range-query box 413 contained within the data set to be selected. For example, a user may use a personal computer to perform a search. The computing device is configured to select a range-query box based on the user search parameters entered using the computing device.); and
returning, by the data warehouse service, a result of the query to the client [output] generated from the performance of the query (Zhang: see [0036] and [0051] – There is an advantage of knowing the beginning and the ending points of the maximum Z-intervals for processing a range query using UB-trees. Once known, all the data points between a begin point and an end point can be retrieved as output without checking them individually).
Referring to claim 32, Zhang discloses the method of claim 30, wherein reducing the number of storage locations to read to perform the query to the table comprises determining one or more storage locations not to read to perform the query (Zhang: see [0034] – Whether to search a sub-tree in the UB-tree is determined by the intersection between the query box and the Z-interval covered by the root of the sub-tree. If they intersect, the sub-tree has to be searched; otherwise, the sub-tree is pruned from the search.).
Referring to claim 33, Zhang discloses the method of claim 32, where the determination of the one or more storage locations not to read is based, at least in part, on minimum or maximum values collected for the two or more columns (Zhang: see [0031]-[0034] – Using range queries on UB-tree.).
Referring to claim 34, Zhang discloses the method of claim 30, wherein the table is an existing table accessible by the data warehouse service (Zhang: see [0038]; and [0050]).
Referring to claim 35, Zhang discloses the method of claim 30, wherein at least one of the two or more columns is compressed according to an order preserving compression technique (Zhang: see [0019] – The space filling curve transforms the high dimensional space into a one-dimensional space. For example, with the Z-curve, the data items are ordered in the order of the z-curve or z-order.).
Referring to claim 36, Zhang discloses the method of claim 30, wherein the table is stored in a columnar format (Zhang: see [0038]).
Referring to claim 37, Zhang discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:
receiving, via an interface of the data warehouse service (see Fig 4; [0050]; and [0001]), a selection of two or more columns of a plurality of columns of a table stored at the data warehouse service to use to order the plurality of columns of the table across a plurality of storage locations (see [0001]; [0005]; [0025]; [0026]; and [0050], lines 7-8 – The data set can have a plurality of elements in N dimensions. Each column of the database can be referred to as a dimension. An index to the data set is constructed on a subset of columns, called the sorting key.); 
applying, by the data warehouse service, a z-ordering to the selected two or more columns to order the plurality of columns of the table across the plurality of storage locations (see [0019]; [0018]; [0025]; and [0026] – Applying z-ordering to create a z-address. The z-address is used to sort the data in the data set.); and 
reducing, by the data warehouse service, a number of the storage locations to be read to perform a query to the table received at the data warehouse service according to the ordering of the plurality of columns of the table as determined by the application of the z-ordering to the selected two or more columns of the table (see [0031]; [0033]; [0034]; and [0036] – Since data is sorted by z-address in a UB-tree, every node in the UB-tree, leaf or inner node covers (or maps into) a Z-interval. Whether to search a sub-tree in the UB-tree is determined by the intersection between the query box and the Z-interval covered by the root of the sub-tree. Once known, all the data points between a begin point and an end point can be retrieved as output without checking them individually.). 
Referring to claim 38, Zhang discloses the one or more non-transitory, computer-readable storage media of claim 37, storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement:
receiving at the data warehouse service the query from a client [computing device 414] (Zhang: see [0051] – The plurality of servers can be connected to a computing device 414 that is configured to enable a range-query box 413 contained within the data set to be selected. For example, a user may use a personal computer to perform a search. The computing device is configured to select a range-query box based on the user search parameters entered using the computing device.); and
returning, by the data warehouse service, a result of the query to the client [output] generated from the performance of the query (Zhang: see [0036] and [0051] – There is an advantage of knowing the beginning and the ending points of the maximum Z-intervals for processing a range query using UB-trees. Once known, all the data points between a begin point and an end point can be retrieved as output without checking them individually).
Referring to claim 39, Zhang discloses the one or more non-transitory, computer-readable storage media of claim 37, wherein, in reducing the number of storage locations to read to perform the query to the table comprises determining one or more storage locations not to read to perform the query (Zhang: see [0034] – Whether to search a sub-tree in the UB-tree is determined by the intersection between the query box and the Z-interval covered by the root of the sub-tree. If they intersect, the sub-tree has to be searched; otherwise, the sub-tree is pruned from the search.).
Referring to claim 40, Zhang discloses the one or more non-transitory, computer-readable storage media of claim 39, where the determination of the one or more storage locations not to read is based, at least in part, on minimum or maximum values collected for the two or more columns (Zhang: see [0031]-[0034] – Using range queries on UB-tree.).
Referring to claim 41, Zhang discloses the one or more non-transitory, computer-readable storage media of claim 37, wherein the table is an existing table accessible by the data warehouse service (Zhang: see [0038]; and [0050]).
Referring to claim 42, Zhang discloses the one or more non-transitory, computer-readable storage media of claim 37, wherein, wherein the table is stored in a columnar format by the data warehouse service (Zhang: see [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references discuss the use of z-ordering with a data warehouse:
US Patent No 6,460,026
US PGPub 2007/0156634
US Patent No 8,996,544
US Patent No 9430,550

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167